Citation Nr: 1028463	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-23 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than May 18, 2004, for 
the grant of nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 
1974.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision by the Huntington, West 
Virginia Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO granted 
nonservice-connected disability pension.  The RO assigned an 
effective date of May 18, 2004.  The Veteran has appealed for an 
earlier effective date.


FINDINGS OF FACT

1.  On March 5, 2004, the Veteran gave his state representative 
completed forms for a claim for nonservice-connected pension.  

2.  VA first received the Veteran's pension claim on May 18, 
2004.


CONCLUSION OF LAW

The grant of nonservice-connected pension may not be effective 
earlier than the date of receipt of the claim, May 18, 2004.  
38 U.S.C.A. § 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(r), 3.155, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008)) redefined VA's duty to assist a claimant in the 
development of a claim for VA benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2009).  With regard to claims 
for service connection, the United States Court of Appeals for 
Veterans Claims (Court) has stated that the requirements apply to 
all five elements of the claim: veteran status, existence of a 
disability, a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The Court has indicated that VCAA notice must be 
provided to a claimant before the initial unfavorable decision on 
a claim for VA benefits by the agency of original jurisdiction 
(in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Insufficiency in the timing or content of 
VCAA notice is harmless, however, if the errors are not 
prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 
1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In a June 2004 letter, issued before the August 2004 grant of 
nonservice-connected pension, the RO informed the Veteran what 
information and evidence was needed to substantiate a claim for 
nonservice-connected pension, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.

However, the appeal arises from the initial award of nonservice-
connected pension.  In Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008).  
While this claim involves nonservice-connected pension and not 
service connection, the same theory applies.  The claim for 
pension was granted and an effective date has been assigned.  
Thus, because the notice that was provided before the claim was 
granted was sufficient, VA's duty to notify in this case has been 
satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) 
(where a party appeals from an original assignment of a 
disability rating, the claim is classified as an original claim, 
rather than as one for an increased rating); see also Shipwash v. 
Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 
12 Vet. App. 119 (1999) (establishing that initial appeals of a 
disability rating for a service-connected disability fall under 
the category of "original claims").  

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
copies of paperwork that the Veteran submitted in pursuing his 
pension claim.  

The Veteran was notified and aware of the evidence needed to 
substantiate his claim for pension, the avenues through which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran actively participated in the claims 
process by submitting written argument and evidence.  Moreover, 
his arguments in this case reflect actual knowledge of what is 
needed to substantiate his request for an earlier effective date.  
See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed.Cir.2007) (a 
notice error is not prejudicial when the claimant has actual 
knowledge of the evidence needed to substantiate a claim).  In 
this regard, he has argued that the paperwork was completed while 
he was at a Vet Center, and should be deemed as filed at a VA 
facility.  The Veteran was provided with a meaningful opportunity 
to participate in the claims process, and he has done so.  Any 
error in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the adjudication 
or to cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 
473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Effective Date for Pension

VA provides nonservice-connected disability pension to veterans 
who are permanently and totally disabled from nonservice-
connected disability, and who are veterans of a period of war.  
38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3 (2009).  Except 
as otherwise provided, the effective date of an award of pension 
will be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  

If within one year from the date the Veteran became permanently 
and totally disabled the Veteran files a claim for a retroactive 
award and he establishes that he had disability that was so 
incapacitating that it prevented him from filing a pension claim 
for at least 30 days after he became permanently and totally 
disabled, the effective date will be the date of claim or the 
date he became permanently and totally disabled, whichever is to 
the advantage of the claimant.  38 U.S.C.A. § 5110(b)(3); 38 
C.F.R. § 3.400(b)(ii)(B).  

In this case, the Veteran does not contend that he was 
incapacitated from filing earlier, nor does the medical evidence 
of record suggest such.  Indeed, the evidence reflects that he 
did not even meet the minimum disability requirements for 
pension, but was granted benefits based on extraschedular 
consideration under 38 C.F.R. § 3.321(b)(2).  Here, the Veteran 
contends that in March 2004 he turned in completed paperwork for 
a pension claim at the Vet Center in Martinsburg, West Virginia.  
He argues that the date of that action should be considered the 
date VA received his pension claim.

In general, regulations define the date of receipt of a claim as 
the date on which the claim was received in the Department of 
Veterans Affairs.  38 C.F.R. § 3.1(r).  Claims for VA benefits 
may be initiated as formal claims, and a claim may be initiated 
by a communication from a claimant's authorized representative.  
38 C.F.R. § 3.155.

Documents in the claims file and statements from the Veteran 
provide information regarding the filing and processing of the 
Veteran's pension claim.  The Veteran signed, and dated March 5, 
2004, a form appointing an organization to represent him in his 
claims.  He appointed the American Legion or any accredited 
representative of the West Virginia Division of Veterans Affairs 
(WVDVA).  The claims file also contains another copy of the form 
for the appointment of a representative.  On the second copy, 
correction fluid covers the number 3, for March, in the date, and 
the number 5, for May, is written in instead.  That second copy 
is stamped as received by the Huntington RO on June 25, 2004.  
The WVDVA is a state organization for West Virginia; it is not 
part of the U.S. Department of Veterans Affairs.  

The claims file contains three copies of a VA Income Net Worth 
and Employment Statement completed and signed by the Veteran.  
Two copies show that the Veteran dated them March 5, 2004.  On a 
third copy, correction fluid was used to change the date from 
March 5 to May 5.  That third copy contains a Huntington RO date 
stamp of receipt on June 25, 2004.

There are three copies of an acknowledgement form entitled 
Nonservice Connected Benefits.  All of the copies were signed by 
the Veteran.  All three copies also contain the signature of B. 
Stevens, over a space labeled WVDVA Officer.  The first copy is 
dated March 5, 2004, and contains no receipt date stamp.  The 
second copy is dated March 5, 2004, and contains a Huntington RO 
date stamp showing receipt on June 17, 2005.  A third copy is 
changed with correction fluid to a date of May 5, 2004, and 
contains a Huntington RO date stamp of June 25, 2004.

The claims file contains a cover sheet for a fax from the Veteran 
to VA at Huntington.  The Veteran dated the sheet May 14, 2004.  
He listed the subject as nonservice-connected benefits.  He 
entered the comments, "My paperwork has been reported lost twice 
in the Martinsburg Office.  Please expedite."  The cover sheet 
contains a stamp establishing the RO's computer controls which is 
filled in with the initials A. S. and the date May 18, 2004.  The 
file also contains an RO pre-determination worksheet, apparently 
completed at the Huntington RO.  The worksheet contains the 
Veteran's name and a completed checklist regarding his claims and 
circumstances.  The worksheet is signed by A. S. and dated May 
18, 2004.

In a letter dated June 3, 2004, the RO indicated to the Veteran 
that the RO was working on his claim for nonservice-connected 
pension.

In the August 2004 rating decision granting pension, the RO 
indicated that an original Income Net Worth and Employment 
Statement was received on June 25, 2004, and that a copy of that 
statement was received May 18, 2004.

In a June 2005 statement, the Veteran wrote that he submitted a 
pension claim through B. Stevens at the Vet Center in 
Martinsburg, West Virginia.  The Veteran stated that B. Stevens 
temporarily lost his file, and that as a result his paperwork was 
not submitted until May 18, 2004.  He enclosed a copy of the 
pension benefits form dated March 5, 2004, and signed by himself 
and by B. Stevens.  He contended that the pension benefits should 
be effective April 1, 2004, based on his completion of the 
paperwork in March 2004.  He asserted that it was unfair for him 
to forego earlier pension payments because B. Stevens temporarily 
lost his file.

In November 2005, the Veteran indicated that his pension forms 
dated March 5, 2004, were filed with the Martinsburg field 
office.  In a July 2006 statement, the Veteran noted that the Vet 
Center did not time and date stamp claimants' paperwork.  The 
Veteran expressed his understanding that Vet Centers are 
facilities of VA.  He asserted his belief that any errors made at 
a Vet Center would be treated as VA errors.

The assembled documents are sufficient to show that the Veteran 
filled in and signed pension claim forms on March 5, 2004, and 
that he also appointed a representative on that day.  The Veteran 
reports that he turned in these claim forms at the Martinsburg 
Vet Center to B. Stevens.  One of the forms was signed by B. 
Stevens, who indicated that she was an officer of WVDVA, the 
representative that the Veteran chose.  

Statements from the Veteran indicate that he followed up on his 
pension claim after learning that the Huntington RO had not 
received the claim.  The existence of additional copies of the 
claim documents, with the date changed to a later date, is 
consistent with renewed efforts to file the claim, as the claim 
initially had not reached the RO.  Various follow-up copies of 
the forms were stamped as received on May 18, June 17, and June 
25, 2004.  Thus, while the Veteran's representative took 
possession of his claim documents on March 5, 2004 there is no 
record that any office of VA or VA employee received the claim 
before May 18, 2004.

The Veteran argues that, because he gave his claims documents to 
B. Stevens at a Vet Center, a VA facility, B. Stevens' receipt of 
the claim should be considered VA receipt of the claim.  VA 
provides space in some VA facilities to non-VA organizations that 
assist veterans, including non-government veterans service 
organizations, such as the American Legion and state or local 
government agencies, such as WVDVA.  The signed documents in the 
file indicate that on March 5, 2004 the Veteran gave the 
completed claim forms to his representative.  As the Veteran 
signed a form to appoint a representative on the same day, he had 
reason to know that B. Stevens was his representative, and not a 
VA employee.  It was reasonable for the Veteran to expect his 
representative to submit the claim to VA shortly thereafter, but 
the representative did not do so.  

The delay in the onset of benefits due to the representative's 
error or inaction is unfortunate.  Nonetheless, the Board cannot 
construe the date the Veteran gave the completed claim forms to 
his representative, who was an agent of state government agency 
and not an employee of VA, as the date of receipt of the claim by 
VA.  As the claim was not received by a VA employee until May 18, 
2004, that is the date of receipt of the claim by VA.  The Board 
therefore denies the appeal for an effective date earlier than 
May 18, 2004, for the grant of nonservice-connected pension.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's 
claims, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).




ORDER

Entitlement to an effective date earlier than May 18, 2004, for 
the grant of nonservice-connected pension is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


